                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

AARON WARD, et al.,                                 :       Case No. 3:18-cv-00263

                      Plaintiffs,                   :       Judge Thomas M. Rose

v.                                                  :

MARK J. STUCKE, et al.,                             :

                  Defendants.             :
______________________________________________________________________________

    ENTRY AND ORDER DENYING DEFENDANTS’ MOTION FOR JUDGMENT
                        ON THE PLEADINGS (DOC. 15)
______________________________________________________________________________

       This case is before the Court on the Motion for Judgment on the Pleadings Seeking

Dismissal of Count One of Plaintiffs’ First Amended Complaint and Dismissal of Counts II and

III for Lack of Jurisdiction (Doc. 15) (the “Motion”) of Defendants Mark J. Stucke and Mary Anne

E. Stucke (the “Defendants”), pursuant to Fed. R. Civ. P. 12(c). Specifically, the Defendants move

for judgment on the pleadings on (1) Count One of the Amended Complaint (“Violation of the

Clean Water Act – Unauthorized discharges of dredged and/or fill materials”) on various grounds,

and (2) Counts Two and Three of the Amended Complaint (state law claims for Private Nuisance

and Trespass, respectively) on the ground that this Court should decline to exercise supplemental

jurisdiction over those two claims. Plaintiffs Aaron Ward and Betsy Ward (the “Plaintiffs”) filed

a memorandum in opposition to the Motion (Doc. 17) (the “Opposition”), and the Defendants filed

a reply memorandum in support of the Motion (Doc. 18) (the “Reply”). The motion is fully briefed

and ripe for review. (Docs. 15, 17, 18.) For the reasons discussed below, the Court DENIES the

Motion.




                                                1
   I.      SUMMARIZED ALLEGATIONS FROM THE AMENDED COMPLAINT

        Plaintiffs bring a citizen suit under the Clean Water Act, 33 U.S.C. § 1251 et seq. (the

“CWA”), pursuant to 33 U.S.C. § 1365. In Count One of the Amended Complaint, they claim that

the Defendants violated 33 U.S.C. § 1311 and 33 U.S.C. § 1344 (i.e., Sections 301 and 404 of the

CWA) by making unauthorized discharges of dredged and/or fill material into waters of the United

States. (See Am. Cmplt. ¶¶ 74-86.) In addition, Plaintiffs bring two state law claims: private

nuisance and trespass. (Id. at ¶¶ 87-108.)

        The following four paragraphs are an abbreviated summary of the allegations in the

Amended Complaint (Doc. 13). The Court stresses that the following are merely allegations and

recognizes that Defendants disagree with many of Plaintiffs’ allegations. The case is still at a very

early stage and (to the Court’s knowledge) no formal discovery has taken place, the parties have

not held a Rule 26(f) conference, and the Court has not scheduled an initial pretrial conference

with the parties.

        On or about July 13, 2015, a heavy rain event occurred that caused the Plaintiffs’ land to

flood. Plaintiffs were forced to hastily evacuate their home, wading through chest-high water with

their three children in order to escape. Their home was completely destroyed, along with personal

belongings in the home and two cars parked inside the garage. Plaintiffs could not live in their

home for the subsequent eight months. However, they were able to make their home habitable

again and live there now.

        Plaintiffs’ property has continued to flood during storms and heavy rain events. Such

flooding—as well as the flooding that occurred on or about July 13, 2015—is alleged to be the

result of the Defendants’ earlier land-altering activities that changed the flow of surface and

subsurface water. Those alleged land-altering activities included that (1) sometime in the 1990s,



                                                 2
Defendants and/or their predecessor in ownership installed two grassed waterway channels on

Defendants’ land that collect and divert water to a private ditch and stream running along

Plaintiffs’ property that are part of the headwaters of Boyd Creek1; and (2) sometime in the fall of

2014, Defendants engaged in a construction project involving excavating some of their land

(including some wetland areas) and installing drainage tile throughout their land to drain the

natural waterlogged conditions. The drainage tiles alter the natural wet or waterlogged conditions

on the land, and they divert infiltrated surface waters and subsurface waters into the private ditch

and stream. The land-altering activities involved Defendants’ use of mechanized land-clearing

equipment or earth moving equipment to discharge dredged material or fill material in and around

the land.

         Defendants’ land is adjacent to Plaintiffs’ property and residence. However, from the time

that Plaintiffs moved into their residence in 2004 until July 13, 2015, they had never experienced

flooding on their property. Prior to Defendants’ excavation of the wetland areas and installation

of the drainage tiles, those areas would collect and hold water during significant rain events,

helping to moderate flood flows and acting as a biological filter prior to water flowing downstream

into Boyd Creek.

         Neither the Defendants nor their predecessors ever obtained authorization from the Army

Corps of Engineers, the United States Environmental Protection Agency, or the Ohio

Environmental Protection Agency to install the two grassed waterway channels.                                 Also,

Defendants’ land-altering activities were not authorized by a permit or authorization issued by the

Corps or any other agency pursuant to Section 404(a) of the CWA (33 U.S.C. § 1344(a)). In

addition to violating the federal CWA, Plaintiffs claim that Defendants altered their land in an


1
  Boyd Creek is alleged to be a tributary of the Stillwater River, which flows into the Great Miami River, which
flows into the Ohio River.

                                                         3
unreasonable manner that caused—and will continue to cause—harm to Plaintiffs’ health and

property, thus constituting a continuing private nuisance and continuing trespass under Ohio law.

Dirt, silt, biological material, road runoff, and other pollutants within discharges from Defendants’

land have entered and remain on Plaintiffs’ property.

   II.      STANDARD OF REVIEW

         “After the pleadings are closed – but early enough not to delay trial – a party may move

for judgment on the pleadings.” Fed. R. Civ. P. 12(c). Courts apply the same analysis to motions

for judgment on the pleadings under Rule 12(c) as they apply to motions to dismiss under Federal

Rules of Civil Procedure 12(b)(6). See Warrior Sports, Inc. v. Nat’l Collegiate Athletic Ass’n, 623

F.3d 281, 284 (6th Cir. 2010). The Sixth Circuit “has applied the now familiar pleadings

requirements in Twombly and Iqbal to Rule 12(c) motions.” Patterson v. Novartis Pharms. Corp.,

451 F. App’x 495, 497 (6th Cir. 2011).

         When a party moves for judgment on the pleadings, “[a]ll well-pleaded material allegations

of the pleadings of the opposing party must be taken as true, and the motion may be granted only

if the moving party is nevertheless clearly entitled to judgment as a matter of law.” Hindel v.

Husted, 875 F.3d 344, 346 (6th Cir. 2017) (internal quotation marks omitted). However, the court

“need not accept as true legal conclusions or unwarranted factual inferences.” JPMorgan Case

Bank, N.A. v. Winget, 510 F.3d 577, 582 (6th Cir. 2007).

         “To survive a Rule 12(c) motion, a complaint must contain direct or inferential allegations

respecting all the material elements under some viable legal theory.” Hindel, 875 F.3d at 346-47

(internal quotation marks omitted), citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[A]

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face. A claim has facial plausibility when the plaintiff pleads factual content that



                                                  4
allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” (internal quotation marks omitted)). “[T]he plaintiff must provide the grounds for its

entitlement to relief, and that ‘requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action.’” Albrecht v. Treon, 617 F.3d 890, 893 (6th Cir. 2010)

(internal citation omitted), quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “A

plaintiff falls short if [the plaintiff] pleads facts ‘merely consistent with a defendant’s liability’ or

if the alleged facts do not ‘permit the court to infer more than the mere possibility of misconduct.’”

Id., quoting Iqbal, 556 U.S. at 678-79. See also Twombly, 550 U.S. at 557 (a complaint will not

withstand a motion to dismiss if it offers only “naked assertion[s]” without “further factual

enhancement”).

           In addressing a motion for judgment on the pleadings, a court considers the pleadings,

which consist of the complaint, the answer, and any written instruments attached as exhibits. See

Fed. R. Civ. P. 12(c); Fed. R. Civ. P. 7(a) (defining “pleadings” to include both the complaint and

the answer); Fed. R. Civ P. 10(c) (stating that “[a] copy of a written instrument that is an exhibit

to a pleading is part of the pleading for all purposes.”). Although allegations in the complaint are

the primary focus in assessing a Rule 12(c) motion, a court may also take into account “matters of

public record, orders, [and] items appearing in the record of the case.” Barany-Snyder v. Weiner,

539 F.3d 327, 332 (6th Cir. 2008). Additionally, a court may consider exhibits attached to a motion

for judgment on the pleadings “so long as they are referred to in the Complaint and are central to

the claims contained therein.” Brent v. Wayne Cty. Dept. of Human Servs., 901 F.3d 656, 695 (6th

Cir. 2018).

    III.      ANALYSIS

           In support of their Motion, Defendants make five arguments for why Plaintiffs’ CWA



                                                   5
claim fails:   “(1) the installation of the drain tiles and surface drains does not amount to a

‘discharge’; (2) the dredged or fill material exemption pursuant to 33 [U.S.C.] § 1344(f) applies;

(3) the ‘agricultural stormwater discharge’ exemption under 33 [U.S.C.] § 1362(14) applies; (4)

the ‘waters of the United States,’ as described in 33 [U.S.C.] § 1362(7) are not implicated here;

and (5) the CWA does not regulate increased volume or rate of discharge.” (Doc. 15 at PAGEID

# 183.) After setting forth some background regarding the CWA, the Court will address each of

these arguments.

       Defendants also argue that, if this Court dismisses the federal CWA claim, then it should

decline to exercise supplemental jurisdiction over the Plaintiffs’ state law claims. Given that the

Court does not dismiss the federal CWA claim, it will not entertain at this time Defendants’

invitation to decline to exercise supplemental jurisdiction over the Plaintiffs’ state law claims.

       A. Background on the Clean Water Act and Requirements to Plead a Viable Citizen
          Suit Under the Act.

       As the Sixth Circuit recently explained, “Congress passed the CWA in 1972 with the stated

purpose of ‘restor[ing] and maintain[ing] the … Nation’s waters.’” Ky. Waterways All. v. Ky.

Utils. Co., 905 F.3d 925, 928 (6th Cir. 2018), quoting 33 U.S.C. § 1251(a). “To promote that goal,

the CWA forbids all unpermitted polluting of navigable waters.” Id., citing 33 U.S.C. § 1311(a),

1342(a).

       Under 33 U.S.C. § 1311(a) (i.e., Section 301 of the CWA), “the discharge of any pollutant

by any person” is unlawful, except in compliance with various provisions in the CWA—including

provisions that provide for the issuance of permits pursuant to the statute’s National Pollutant

Discharge Elimination System (“NPDES”). 33 U.S.C. 1311(a) (“Except as in compliance with

this Section and [various other sections] of this Act, the discharge of any pollutant by any person

shall be unlawful.”); Ky. Waterways All., 905 F.3d at 928. The CWA defines “discharge of a


                                                  6
pollutant” as “any addition of any pollutant to navigable waters from any point source.” 33 U.S.C.

1362(12)(A). The Court’s analysis below delves more deeply into the meaning of the embedded

terms “pollutant,” “navigable waters,” and “point source.”

        A viable CWA claim under 33 U.S.C. § 1311 requires that (1) a pollutant (2) was added

(3) to navigable waters (4) from a point source (5) by a person. 33 U.S.C. §§ 1311(a), 1362(6),

1362(7), 1362(12), 1362(14), 1362(16). See also Ky. Waterways All., 905 F.3d at 932; Tenn. Clean

Water Network v. TVA, 905 F.3d 436, 439 (6th Cir. 2018); U.S. v. Cundiff, 555 F.3d 200, 213 (6th

Cir. 2009). The Motion questions whether the Amended Complaint adequately pleads some of

these elements, whether certain exemptions or exceptions to liability apply here, and the CWA’s

applicability.

        B. The Amended Complaint Implicates “Navigable Waters” under the CWA.

        The Court will first address Defendants’ fourth argument: that “waters of the United

States” (i.e., “navigable waters”) are not implicated here. (Doc. 15 at PAGEID # 190-192.) As

shown above, a “discharge of a pollutant” under the CWA requires the “addition of any pollutant

to navigable waters from any point source.” 33 U.S.C. § 1362(12) (emphasis added). As the Sixth

Circuit has pointed out, “federal regulation under the CWA only extends to pollutants discharged

into navigable waters, 33 U.S.C. § 1362(12), leaving the states to regulate all pollution of non-

navigable waters.” Ky. Waterways All., 905 F.3d at 929.

                 (1) Scope of “navigable waters”

        “Navigable waters are broadly defined as ‘the waters of the United States.’”           Ky.

Waterways All., 905 F.3d at 928, quoting 33 U.S.C. § 1362(7). The Supreme Court has recognized

that “Congress evidently intended to repudiate limits that had been placed on federal regulation by

earlier water pollution control statutes and to exercise its powers under the Commerce Clause to

regulate at least some waters that would not be deemed ‘navigable’ under the classical

                                                7
understanding of that term.” United States v. Riverside Bayview Homes, Inc., 474 U.S. 121, 133

(1985). In other words, water can fall within the CWA that is not actually navigable in fact.

Cundiff, 555 F.3d at 206.

       The Supreme Court in Rapanos v. United States, 547 U.S. 715 (2006) addressed what

constitutes “navigable waters” in the context of wetlands that are adjacent to non-navigable

tributaries of traditional navigable waters. That is the same alleged situation presented here.

Unfortunately, Rapanos has no single majority opinion. Instead, the Supreme Court fractured into

a four-Justice plurality (opinion written by Justice Scalia), a four-Justice dissent (opinion written

by Justice Stevens), and a one-Justice concurrence-in-judgment (opinion written by Justice

Kennedy that no one else joined). Rapanos, 547 U.S. 715.

       As summarized by the Sixth Circuit, in Rapanos, “[t]he four-Justice plurality interpreted

the Act to cover ‘relatively permanent, standing, or continuously flowing bodies of water,’ that are

connected to traditional navigable waters, as well as wetlands with a continuous surface connection

to such water bodies.” Cundiff, 555 F.3d at 207 (internal citations omitted). Justice Kennedy,

however, “interpreted the term [‘navigable waters’] to cover wetlands that possess a significant

nexus to waters that are or were navigable in fact or that could reasonably be so made.” Id. (internal

citations and quotation marks omitted). Justice Kennedy explained that:

       “wetlands possess the requisite nexus and thus come within the statutory phrase
       ‘navigable waters,’ if the wetlands, either alone or in combination with similarly
       situated lands in the region, significantly affect the chemical, physical, and
       biological integrity of other covered waters more readily understood as ‘navigable.’
       When, in contrast, wetlands’ effects on water quality are speculative or
       insubstantial, they fall outside the zone fairly encompassed by the statutory term
       ‘navigable waters.’”

Rapanos, 547 U.S. at 780. Finally, in the view of the four-Justice dissent, “wetlands adjacent to

tributaries of traditionally navigable waters” fall within the term “navigable waters” under the

CWA. Id. at 788, 795 n.4, 807. The dissent stated that the “significant nexus” referenced by
                                                  8
Justice Kennedy (and earlier Supreme Court opinions) “is categorically satisfied as to wetlands

adjacent to navigable waters or their tributaries.” Id. at 807.

                  (2) Controlling opinion from Raponos for purposes of the issue presented

         “[T]here is quite little common ground [in Rapanos] between Justice Kennedy’s and the

plurality’s conceptions of jurisdiction under the Act, and both flatly reject the other’s view.”

Cundiff, 555 F.3d at 210. In Cundiff, the Sixth Circuit stated that it “[f]ortunately” did not have to

decide at that time which opinion from Rapanos controls in future cases, and it declined to do so.2

Id. at 208. This was because the Sixth Circuit found that, under the facts in Cundiff, “jurisdiction

is proper under both Justice Kennedy’s and the plurality’s tests (and thus also the dissent’s).” Id.

at 210. Unfortunately for this Court, this case does not present the same situation and more

straightforward solution, as will be shown below.

         However, the Sixth Circuit did provide some guidance in Cundiff. First, it noted that the

dissenting opinion in Rapanos offered its view that “all four Justices who have joined this

[dissenting] opinion would uphold … jurisdiction … in all other cases in which either the

plurality’s or Justice Kennedy’s test is satisfied.” Rapanos, 547 U.S. at 810 (emphasis added).

The dissenters added that they “assume that Justice Kennedy’s approach will be controlling in

most cases because it treats more of the Nation’s waters as within the Corps’ jurisdiction, but in

the unlikely event that the plurality’s test is met but Justice Kennedy’s is not, courts should also

uphold the Corps’ jurisdiction. In sum, in these and future cases the United States may elect to

prove jurisdiction under either test.” Id. at 810 n. 14.3


2
  To this Court’s knowledge, despite numerous searches, the Sixth Circuit Court of Appeals has still not decided the
issue.
3
  The Sixth Circuit in Cundiff alluded to that “unlikely event” when it noted that “[a]lthough in most cases in which
Justice Kennedy concludes that there is no federal authority he will command five votes (himself plus the four
Justices in the Rapanos plurality), in other cases Justice Kennedy would vote against federal authority only to be
outvoted 8-to-1 (the four dissenting Justices plus the members of the Rapanos plurality) because there was a slight
surface hydrological connection.” Cundiff, 555 F.3d at 209-10 (internal quotation marks omitted).

                                                          9
       Additionally, Cundiff referenced the test from Marks v. United States, 430 U.S. 188 (1977),

where the Supreme Court instructed that “[w]hen a fragmented Court decides a case and no single

rationale explaining the result enjoys the assent of five Justices, the holding of the Court may be

viewed as that position taken by those Members who concurred in the judgments on the narrowest

grounds.” 430 U.S. at 193. However, the Sixth Circuit quickly noted that “all is not always so

rosy” with the Marks test and that there are difficulties in determining what “narrowest” means.

Cundiff, 555 F.3d at 208-09. Although “the concurring opinion that offers the least change to the

law” is generally the “narrowest” opinion under the Marks test, an opinion can be meaningfully

regarded as “narrower” than another “only when one opinion is a logical subset of other, broader

opinions.” Id. at 209 (internal citations and quotation marks omitted). “Where no standard put

forth in a concurring opinion is a logical subset of another concurring opinion (or opinions) that,

together, would equal five votes, Marks breaks down.” Id. at 209. The Sixth Circuit in Cundiff

explained that Rapanos presents such a breakdown because, as noted above, the plurality opinion

and Justice Kennedy’s opinion have little common ground and reject the other’s view. Id. at 209-

10.

        Thus, in the end, Cundiff provides some guidance for determining which Rapanos opinion

should control, but nothing definitive beyond finding that it is a difficult issue. This Court now

steps into that murky water to analyze the allegations in the Amended Complaint.

               (3) Application of Raponos to allegations in the Amended Complaint

       As in Rapanos, this Court is asked to consider whether alleged wetlands adjacent to non-

navigable tributaries of traditional navigable waters should be considered “navigable waters.” At

this stage, as plead, the Court disagrees with Defendants’ argument that this Court “lacks

jurisdiction because this case does not involve ‘navigable waters’ or the ‘waters of the United

States.’” (Doc. 15 at PAGEID # 190.) Defendants’ analysis in their Motion focuses solely on the
                                                10
four-Justice plurality opinion in Rapanos. (Id. at PAGEID # 190-191; Doc. 18 at PAGEID # 221-

22.) They point out that the Amended Complaint “lacks any substantive factual allegations to

support the proposition that there is has [sic] a ‘continuous surface connection’ between

Defendants’ property and Boyd Creek, which, Plaintiffs allege, is connected to the Stillwater

River, which is connected to the Great Miami, which is connected to the Ohio River.” (Doc. 18 at

PAGEID # 222.)

       The “continuous surface connection” is a requirement from the four-Justice plurality

opinion (only) in Rapanos. However, the Court determines that opinion is not controlling in this

instance and, therefore, lack of a “continuous surface connection” is not fatal to Plaintiffs’ CWA

claim. The Court comes to this conclusion by applying all three tests from Rapanos to the

Amended Complaint’s allegations, and then considering the suggestion (referenced above) of the

dissent in Rapanos and the approaches by other circuit courts of appeal noted in Cundiff.

       First, this Court looks to Justice Kennedy’s test. Under his test, the CWA applies to

wetlands that possess a “significant nexus with navigable waters.” Rapanos, 547 U.S. at 779-80.

Such wetlands are “waters of the United States.” Id. This “significant nexus with navigable

waters” exists “if the wetlands, either alone or in combination with similarly situated lands in the

region, significantly affect the chemical, physical, and biological integrity of other covered waters

more readily understood as ‘navigable.’” Id. at 780. However, the nexus does not exist if the

“wetlands’ effects on water quality are speculative or insubstantial.” Id. The determination is

made on a “case-by-case basis.” Id. at 779; Cundiff, 555 F.3d at 210.

       In Cundiff, the Sixth Circuit affirmed the district court’s determination that Justice

Kennedy’s test had been met based on the evidence presented. Cundiff, 555 F.3d at 210-11. The

district court found that the defendants’ wetlands had a significant nexus with a navigable-in-fact



                                                 11
river, via a pond and creeks that were tributaries to that navigable-in-fact river. Id. The evidence

presented included expert testimony that the wetlands “performed significant ecological functions

in relation to the” river and two creeks, including (a) temporary and long-term water storage; (b)

filtering of acid runoff and sediment; and (c) providing an important habitat for plants and wildlife.

Id. The district court also found that the defendants’ land altering activity (including ditch digging,

mechanical clearing of land, and dredging of material) undermined the wetlands’ ability to store

water that, in turn, affected the frequency and extent of flooding. Id.

       Perhaps not surprising given the Plaintiffs’ frequent citation to Cundiff in their Response,

the allegations in the Amended Complaint correspond with the analysis in Cundiff. Regarding the

existence of wetlands and their connection to a “navigable-in-fact” river, the Amended Complaint

alleges:

           •   The construction and installation of the grassed waterway channels altered a
               wetland area. (Am. Cmplt. at ¶ 39.)

           •   Prior to installation of the drainage tiles, the property contained wetland areas with
               pools and swales that “were conducive to growth and development of plant species
               adapted to life in saturated soils.” (Id. at ¶¶ 44-45 and its Exhibits 2 and 3.)

           •   These wetland areas are allegedly “directly adjacent to Boyd Creek and are
               hydrologically connected to Boyd Creek and the Stillwater River.” (Id. at ¶ 50.)

           •   The stream channel (Boyd Creek) is a direct tributary of the Stillwater River, which
               is a direct tributary of the Great Miami River, which is a direct tributary of the Ohio
               River. (Id. at ¶¶ 36, 55-57.)

           •   The Stillwater River, the Great Miami River, and the Ohio River are all “navigable
               waters.” (Id. at ¶ 57.)

           •   “Boyd Creek has flowing water for most of the year and is saturated year-round.”
               (Id. at ¶36.)

And, regarding the wetlands’ effect on the integrity of the other (allegedly) covered waters, the

Amended Complaint alleges:

           •   “The excavation of the wetland areas and installation of the field tile has

                                                  12
               additionally modified and altered the existing drainage ditch and stream channel at
               the headwater of Boyd Creek, a water of the United States.” (Id. at ¶ 46.)

           •   “The excavation of the wetland areas and installation of the drainage tile has had
               the effect of greatly increasing water runoff into the stream channel and headwaters
               of Boyd Creek, especially during and after rain events, by eliminating large areas
               of natural water storage and diverting water to the stream and Boyd Creek, and by
               drying up the land and causing more rapid water runoff from the subject property
               to the stream channel and Boyd Creek.” (Id. at ¶ 47.)

           •   “Prior to the excavation of the wetland areas and the installation of the drainage
               tiles, the saturated areas of subject property would hold floodwaters and intercept
               sheet flow across the property, releasing water in a more consistent manner. These
               areas would also collect and hold water during significant rain events, helping to
               moderate flood flows and acting as a biological filter prior to filtering downstream
               into Boyd Creek.” (Id. at ¶ 49.)

           •   “The pools and saturated soils and water that were on the site at the subject property
               significantly affected the chemical, physical, and/or biological integrity of Boyd
               Creek and the Stillwater River by, inter alia, moderating flow volume and serving
               as a biological filter.” (Id. at ¶51.)

           •   The wetland areas “are no longer conducive to growth and development of plant
               species adapted to life in saturated soils.” (Id. at ¶ 45.)

       Based on these allegations, the Court finds that the Amended Complaint adequately pleads

that “the wetlands, either alone or in combination with similarly situated lands in the region,

significantly affect the chemical, physical, and biological integrity of other covered waters more

readily understood as ‘navigable.’” Rapanos, 547 U.S. at 780; Cundiff, 555 F.3d at 210-11. As

plead, under Justice Kennedy’s test, the alleged wetlands in the Amended Complaint have a

significant nexus with an alleged navigable-in-fact river (the Stillwater River), via an alleged

tributary (Boyd Creek) to that navigable-in-fact river. Id. Thus, the Amended Complaint satisfies

the test from Justice Kennedy’s opinion in Rapanos.

       Second, the Amended Complaint also satisfies the more lenient “test” from the dissent. As

noted above, in the dissent’s view, “wetlands adjacent to tributaries of traditionally navigable

waters” fall within the term “navigable waters” under the CWA. Rapanos, 547 U.S. at 788, 795


                                                13
n.4, 807. Again, the Amended Complaint pleads that the alleged wetlands are adjacent to an

alleged tributary (Boyd Creek) of an alleged traditionally navigable water (the Stillwater River).

(Am. Cmplt. ¶¶ 36, 44-45, 50, 55-57, and its Exhibits 2 and 3.)

       Third, the Court agrees with Defendants that the Amended Complaint lacks factual

allegations supporting that the wetlands have a “continuous surface connection” with tributaries

of the Stillwater River, a requirement under the test in the four-Justice plurality opinion. Cundiff,

555 F.3d at 211-12, citing Rapanos, 547 U.S. at 742. In other words, the Amended Complaint

fails the four-Justice plurality’s test. However, that opinion is not controlling in this instance (or

at least has not been held or shown to be controlling). Cundiff, 555 F.3d at 288; Rapanos, 547

U.S. at 810.

       Given that the Amended Complaint’s allegations implicate “navigable waters” under the

opinions by Justice Kennedy and the dissenters in Rapanos (i.e., five of the nine Justices), the

Court disagrees with Defendants’ argument.         Id.   See also United States v. Osborne, No.

1:11CV2039, 2012 U.S. Dist. LEXIS 139089, *10 (N.D. Ohio Sept. 27, 2012) (denying motion to

dismiss; finding that, “[t]aking the Complaint’s factual allegations as true, and applying Rapanos

and the regulatory definitions and explanations, the Court finds that it is reasonable to draw the

inference that the wetlands on the Property at the Great Plans Site are plausibly adjacent to a

navigable body of water, and that the nexus between the wetlands and waters at the site, the Grand

River and the Mentor Marsh, are hydrologically, chemically and ecologically significant.”). This

conclusion corresponds with both the dissent’s suggestion referenced above (see Rapanos, 547

U.S. at 810) and the approaches by the other circuit courts of appeal referenced in Cundiff. Cundiff,

555 F.3d at 208 (“The Ninth Circuit has stated that Justice Kennedy’s test applies in most instances,

while the Eleventh Circuit has held that the Act’s coverage may be established only under his test.



                                                 14
By contrast, the First and the Seventh Circuits … have followed Justice Stevens’ advice and held

that the Act confers jurisdiction whenever either Justice Kennedy’s or the plurality’s test is met.”)

(emphasis in original; internal citations omitted).

               (4) CWA regulations cited by Defendants

       Defendants also point to CWA regulations concerning exemptions to the term “waters of

the United States” for groundwater and “stormwater control features constructed to convey, treat,

or store stormwater that are created in dry land.” 40 C.F.R. § 230.3(o)(2)(vi) (emphasis added).

Defendants assert that “[t]he ‘grassed waterway channels’ and ‘drain tiles’ plainly fall within these

exceptions, as they are constructed for the purpose of conveying stormwater into the drainage

ditch.” (Doc. 15 at PAGEID # 192.) However, Defendants provide no citation to support that

assertion, which would require the Court to consider—in violation of the standard set forth

above—an allegation outside of the pleadings. Further, the allegations in the Amended Complaint

do not appear to be limited to groundwater, it is not clear from the allegations in the Amended

Complaint that all “stormwater control features” were “created in dry land,” and paragraph 41 of

the Amended Complaint alleges a purpose for the drainage tile that arguably conflicts with

Defendants’ unsupported assertion. (See Am. Cmplt. ¶41 (“The purpose of the drainage tile was

to drain the natural water logged conditions that existed on the subject property.”).)

       Therefore, the Court disagrees with Defendants’ fourth argument for dismissing the CWA

claim. Based on the above-cited authorities and analysis, the Court finds that the Amended

Complaint adequately pleads “navigable waters” to withstand the Motion’s attack that this Court

lacks jurisdiction over the CWA claim because the case does not involve “navigable waters”

(“waters of the United States”).

       C. The Amended Complaint Adequately Alleges a Discharge.

       The Defendants’ first argument is that the CWA claim fails because “it does not involve a

                                                 15
‘discharge,’ as that term is defined under the Act.” (Doc. 15 at PAGEID # 184.) The argument

boils down to the Defendants’ assertion that “[t]here can be no ‘discharge’ in this instance because

there was no ‘addition’ of dredged or fill material.” (Id.) As the Defendants point out, and as the

recitation of the elements for a viable CWA claim referenced above show, a pollutant must be

added to navigable waters.           (Id., citing 33 U.S.C. § 1362(12) (a “discharge of a pollutant,” as

required under 33 U.S.C. § 1311(a), requires an “addition of any pollutant to navigable waters

from any point source”) (emphasis added)).)

         The Defendants cite to National Wildlife Federation v. Consumers Power Co., 862 F.2d

580, 584 (6th Cir. 1988) to argue that “the Sixth Circuit has held that the discharge of pollutants

from one body of water to a contiguous one is not an ‘addition’ because it does not add a pollutant

from the outside world.” (Doc. 15 at PAGEID # 184-85.) Applying that principle, the Defendants

argue that “[i]n this case, there is no pollutant being added from the outside world” because “the

dredging the Plaintiffs refer to involves Defendants burying drain tiles, and placing the excavated

dirt right back where it came from in a short period of time.” (Id. at PAGEID # 185.)

         Plaintiffs direct the Court’s attention to the Cundiff case that is more analogous factually

than Consumers Powers (including that Cundiff involved 33 U.S.C. § 1344, not 33 U.S.C. 1342)4

and that distinguished Consumers Power on grounds that are likewise distinguishable here—

including that Consumers Power “was about agency deference to the EPA’s interpretation of

‘addition.’” Cundiff, 555 F.3d at 214 n.8. In Cundiff, the Sixth Circuit held that “[a]lthough it is

plausible to read ‘addition’ as covering only completely foreign materials, that reading is

foreclosed because ‘pollutant’ is defined in the Act to specifically include ‘dredged spoil’—the



4
 33 U.S.C. § 1344 involves permits for dredged or fill material. Given that the alleged “pollutant” here is “dredged
and/or fill material,” it is just such a permit that the Plaintiffs argue the Defendants needed in order to fall under an
exception to liability under 33 U.S.C. §§ 1311(a). (See Am. Cmplt. ¶¶ 52-53, 59, 78.)

                                                           16
[defendants] would read that term out of the Act.” Id. at 213 (emphasis in original). The Sixth

Circuit noted that “material can be benign in one spot and seriously disruptive to the surrounding

ecological system in another.” Id. “[O]nce you have dug up something, it becomes ‘dredged

spoil,’ a statutory pollutant and a type of material that up until then was not present in the wetlands.

It is of no consequence that what is now dredged spoil was previously present on the same property

in a less threatening form.” Id. at 214 (internal quotation marks and citation omitted). The Sixth

Circuit held that, when a material is excavated from a wetland, its redeposit in the same wetland

can add a pollutant where none had been before. Id.

         Therefore, the Court disagrees with Defendants’ first argument for dismissing the CWA

claim.

         D. The “Normal Farming” Exemptions for Discharging Dredged or Fill Material Do
            Not Bar the CWA Claim as Plead.

         The Defendants’ second argument is that the CWA’s permitting requirements did not

apply—and therefore the CWA claim fails—because one or more of the dredged or fill material

exemptions to permitting at 33 U.S.C. § 1344(f)(1)(A) or (C) applies. (Doc. 15 at PAGEID # 185-

86; Doc. 18 at PAGEID # 217-221.) Section 1344 is titled “Permits for dredged or fill material,”

and subsections (f)(1)(A) and (C) state the following:

         “(f) Non-prohibited discharge of dredged or fill material.
                (1) … [T]he discharge of dredged or fill material –
                    (A) from normal farming, silviculture, and reaching activities such as plowing,
                         seeding, cultivating, minor drainage, harvesting for the production of food,
                         fiber, and forest products, or upland soil and water conservation practices;
                    …
                    (C) for the purpose of construction or maintenance of farm or stock ponds or
                    irrigation ditches, or the maintenance of drainage ditches;
                    …
                is not prohibited by or otherwise subject to regulation under this section or section
                301(a) or 402 of this Act [i.e., 33 U.S.C. §§ 1311(a), 1342] …. “

         Defendants point out that the Amended Complaint recognizes that the Defendants own and


                                                  17
operate their property “primarily for agricultural purposes” and that the “purpose of the drainage

tile was to drain the natural water logged conditions that existed on the subject property.” (Am.

Cmplt. ¶¶ 34, 41.) Defendants then jump to the conclusion—without citation—that the alleged

earthmoving activities “are an ordinary part of maintaining and operating a farm, and any discharge

resulting from such activities is plainly exempted under” 33 U.S.C. § 1344(f)(1)(A) and (C). (Doc.

15 at PAGEID # 185-86.)

         The Amended Complaint also alleges that “Defendants’ land altering activities, including

the installation of the channels and the field tile, were not conducted as part of an established

farming operation.” (Am. Cmplt. at ¶79.) Defendants assert that this allegation should be rejected

by the Court because it is conclusory; however, it has support in the Amended Complaint when

taking all well-pleaded allegations as true. (See, e.g., Am. Cmplt. ¶¶ 39, 41, 47, 58.) Further,

throughout their argument, Defendants make factual assertions in support of their position without

any citation to the pleadings (and presumably from outside of the pleadings).

         While the evidence may eventually show otherwise, at this stage, based on the allegations

in the pleadings, the Court cannot say that the exemption(s) in 33 U.S.C. § 1344(f)(1) apply to bar

Plaintiffs’ CWA claim. See Envtl. Def. Fund v. Tidwell, 837 F. Supp. 1344, 1350-52 (E.D.N.C.

1992) (denying motion to dismiss, despite defendant’s argument that Section 1344(f) exemptions

applied, because “accepting the plaintiff’s allegations as true, as the court must in a motion to

dismiss,” the plaintiff sufficiently alleged the requirements of its CWA claim). The Amended

Complaint alleges facts that, if taken as true, do not show that the “normal farming” exemptions

apply to the Defendants’ activities.

         Therefore, the Court disagrees with Defendants’ second argument for dismissing the CWA

claim.



                                                18
       E. The ‘Agricultural Stormwater Discharge’ Exemption Under 33 U.S.C. § 1362(14)
          Does Not Bar the CWA Claim as Plead.

       Defendants’ third argument is that the ‘agricultural stormwater discharge’ exemption under

33 U.S.C. § 1362(14) applies to bar the CWA claim. Defendants explain that this exemption

comes from the definition of “point source” in the CWA. As noted above, one of the requirements

for a viable CWA claim is that the pollutant be added to navigable waters from a “point source.”

33 U.S.C. § 1311(a); 33 U.S.C. § 1362(12); Ky. Waterways All., 905 F.3d at 934 (“the CWA

addresses only pollutants that are added ‘to navigable waters from any point source’”), quoting 33

U.S.C. § 1362(12)(A).

       “[T]he CWA draws a line between point-source pollution … and nonpoint-source

pollution.” Ky. Waterways All., 905 F.3d at 929. “Point-source pollution is subject to the NPDES

requirements, and thus, to federal regulation under the CWA. But all other forms of pollution are

considered nonpoint-source pollution and are within the regulatory ambit of the states.” Id.

According to the CWA:

       “[t]he term ‘point source’ means any discernible, confined and discrete
       conveyance, including but not limited to any pipe, ditch, channel, tunnel, conduit,
       well, discrete fissure, container, rolling stock, concentrated animal feeding
       operation, or vessel or other floating craft, from which pollutants are or may be
       discharged. This term does not include agricultural storm water discharges and
       return flows from irrigated agriculture.”

33 U.S.C. § 1362(14) (emphasis added).

       The problem with Defendants’ argument is that it misidentifies the point source discharges

alleged in the Amended Complaint. The Amended Complaint alleges that “[t]he mechanized

equipment and/or earth-moving equipment used to install the drainage channels and field tile” are

the point sources. (Am. Cmplt. ¶77.) It further alleges that the Defendants “used mechanized

land-clearing equipment and/or earth moving equipment to discharge dredged and/or fill material



                                               19
in and around the subject property.” (Id. at ¶75.)5 The alleged discharges in Count One are not

the “discharge[d] surface water, groundwater, and stormwater” (Am. Cmplt. ¶62), but instead are

the “dredge or fill materials” discharged by “earthmoving activities involved in” the construction

of the drainage channels or installation of field tile (Am. Cmplt. ¶¶ 84-85). 6 This also explains

why Defendants’ cited caselaw in support of their argument (none of which is binding on this

Court) is distinguishable and inapposite. (Doc. 15 at PAGEID # 187-88 (citing caselaw addressing

issue of “precipitation-related” discharges).)

        Earthmoving equipment can be a “point source” under the CWA. Other courts in the Sixth

Circuit have made this finding,7 and it is supported by the Sixth Circuit’s recent analysis in

Kentucky Waterways Alliance8 regarding what constitutes a “point source.” “[A] point source is a

‘discernable, confined and discrete conveyance.’” Ky. Waterways All., 905 F.3d at 928, quoting

33 U.S.C. § 1362(14). In this context, a conveyance would be something that carries pollutants.

Id. at 933 (finding that “[w]hile groundwater may indeed be a ‘conveyance’ in that it carries

pollutants,” groundwater did not meet the other requirements to be a point source). Citing to

Webster’s Third New International Dictionary, the Sixth Circuit defined convey as “[t]o bear from



5
  Thus, Defendants are wrong when they argue that “the [Amended Complaint] contains no other allegations by
which it can be reasonably construed that the supposed ‘discharges’ occur in the absence of rain.” (Doc. 15 at
PAGEID # 188.)
6
  The Court notes that the connection, if any, between the alleged CWA violation(s) and alleged “[h]arm to the
Plaintiffs from the Defendants’ unlawful actions” (see Am. Cmplt. ¶¶ 62-73)—that is the basis of Plaintiffs’ two
state law claims—is not readily apparent. Understandably, this may have caused some of the confusion in
Defendants’ argument. See Informed Citizens United, Inc. v. USX Corp., 36 F. Supp. 2d 375, 378-379 (S.D. Tex.
1999) (cited in Plaintiffs’ Response; granting defendants’ motion for summary judgment and dismissing plaintiff’s
citizen suit under the CWA where plaintiff did not have standing because it had suffered no injury in fact).
However, the Court finds that the Amended Complaint states a citizen claim under the CWA based on the arguments
presented to the Court in the Motion.
7
  See, e.g., U.S. v. Larkins, 657 F. Supp. 76, 78 n.2 (W.D. Ky. 1987) (“Earthmoving equipment constitutes a ‘point
source’ … under Section 502(14) of the CWA, 33 U.S.C. § 1362(14).”).
8
  In that case, the Sixth Circuit held that “[t]he CWA does not extend liability to pollution that reaches surface
waters via groundwater.” Ky. Waterways All., 905 F.3d at 928. The Sixth Circuit in Ky. Waterways All. disagreed
with the Ninth Circuit’s decision in Hawai’i Wildlife Fund v. Cnty. of Maui, 886 F.3d 737 (9th Cir. 2018), a case
that remains pending before the United States Supreme Court. Id. at 933. The Supreme Court’s decision in Hawai’i
Wildlife Fund could conceivably impact this case between the Wards and Stuckes.

                                                       20
one place to another” or “[t]o transfer or deliver.” Id. Earthmoving equipment certainly can be

used to convey pollutants—as well meet the definitions provided by the Sixth Circuit for

“discernible,” “confined,” and “discrete” (id.)—and is alleged to do so in the Amended Complaint,

at least during the points in time when the equipment was installing the drainage channels and field

tile. See Am. Cmplt. at ¶¶ 41, 52-53, 75, 84-85.

         Therefore, the Court disagrees with Defendants’ third argument for dismissing the CWA

claim. Evidence established in the course of this case may show that the exemption applies to

some or perhaps all of discharges attributed to Defendants, but the Amended Complaint states a

claim that is not precluded by the “agricultural stormwater discharge” exemption.

         F. The Court Declines to Dismiss the CWA Claim Based on Defendants’ Argument
            that the CWA Does Not Regulate Increased Volume or Rate of Discharge.

         Defendants’ final argument for dismissal of the CWA claim is that the CWA does not

regulate increased volume or rate of discharge. The Court does not disagree with the Defendants

that, in reading the Amended Complaint, it appears that the core of the case is “a property damage

claim, not a CWA case.” (Doc. 15 at PAGEID # 192.) As the Sixth Circuit in Ky. Waterways All.

summarized, “the CWA … concerns itself with water pollution” (905 F.3d at 929), yet the alleged

harm to Plaintiffs appear to be from flooding, not water pollution.9 (See Am. Cmplt. ¶¶ 62-73, 95,

107.) However, Defendants’ final argument cites zero legal authority and sets forth no basis to

simply dismiss the case because Defendants believe that this case is “Plaintiffs’ attempt to create

a federal matter out of a state law property damage claim.” (Doc. 15 at PAGEID # 192-93.)

         Therefore, the Court does not find that the Defendants’ fifth argument calls for dismissing

the CWA claim. See also Larkins, 657 F. Supp. at 78 n.2 (“[I]f the [defendants’] property


9
  The Court notes that the Amended Complaint states that Plaintiffs seek “declaratory and injunctive relief, the
assessment of penalties, and an award of litigation costs and fees” to address the Defendants’ alleged violation(s) of
the CWA. (Am. Cmplt. ¶ 1.)

                                                          21
contained wetlands, the use of earthmoving equipment to construct earthen dikes and levees

thereon constituted a discharge of pollutants into waters of the United States, an act prohibited

without a permit unless statutorily exempted from the Corps’ control. … [I]f [defendants’]

property contained wetlands, and if construction of dikes and levees thereon does not qualify for

a permit exemption, the [defendants] are liable for violations of the CWA.”).

     IV.      CONCLUSION

           Based on the arguments presented to the Court,10 and in accordance with the standard set

forth above for ruling on a motion for judgment on the pleadings, the Court denies the Motion.

The Court stresses that its decision is based on the allegations in the pleadings and that it is not

making any decision regarding whether the CWA claim will or will not withstand any subsequent

motion practice, what relief Plaintiffs would be entitled to if Plaintiffs were to be ultimately

successful on their CWA claim,11 or whether the Court would continue to exercise supplemental

jurisdiction over the Plaintiffs’ two state law claims.

           For the reasons stated above, the Court DENIES “Defendants’ Motion for Judgment on

the Pleadings Seeking Dismissal of Count One of Plaintiffs’ First Amended Complaint and

Dismissal of Counts II and III for Lack of Jurisdiction” (Doc. 15).

           DONE and ORDERED in Dayton, Ohio, this Wednesday, July 24, 2019.

                                                                           s/Thomas M. Rose
                                                                   ________________________________
                                                                           THOMAS M. ROSE
                                                                   UNITED STATES DISTRICT JUDGE




10
  It is not the Court’s job to research and construct arguments for the parties.
11
  See, e.g., U.S. v. Bay-Houston Towing Co., 197 F. Supp. 2d 788, 791 (E.D. Mich. 2002) (declining to assess any
civil penalty against defendant following judgment in favor of government on claims including that defendant had
violated the CWA by discharging dredged or fill material into wetlands without a permit under § 404 of the CWA).

                                                       22
